Case 0:20-cv-62495-JMS Document 22 Entered on FLSD Docket 09/07/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CV-62495-JMS
                                       (Consent Case)

  EDWARD MAGDYCZ, o/b/o
  KRISTEN ANTOINETTE CARROLL,

         Plaintiff,

  v.

  KILOLO KIJAKAZI 1,
  Acting Commissioner of Social Security,

        Defendant.
  ____________________________________/
                         ORDER GRANTING UNOPPOSED MOTION
                        FOR ENTRY OF JUDGMENT WITH REMAND

         THIS MATTER comes before the Court on Defendant’s Unopposed Motion for Entry of

  Judgment with Remand (“Motion”) (DE 21) requesting remand of this cause for further

  proceedings under sentence four of 42 U.S.C. § 405(g). The parties have consented for the

  undersigned to “conduct any and all further proceedings in the case[, including] entry of [final]

  judgment.” (DE 16). On December 4, 2020, Plaintiff filed his complaint seeking review of

  Defendant’s denial of Disability Insurance Benefits under Title II of the Security Act. (DE 1). On

  May 21, 2021, Defendant filed an Answer and transcripts. (DE 12; DE 13). Plaintiff filed his

  Motion for summary judgment on July 21, 2021, which remains pending. (DE 18). Defendant




  1
   Defendant notes that “Kilolo Kijakazi became the Acting Commissioner of Social Security on
  July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi
  should be substituted, therefore, for Andrew Saul as the defendant in this suit. No further action
  need be taken to continue this suit by reason of the last sentence of section 205(g) of the Social
  Security Act, 42 U.S.C. § 405(g).” (DE 21 at n.1).
Case 0:20-cv-62495-JMS Document 22 Entered on FLSD Docket 09/07/2021 Page 2 of 3




  filed the instant Motion on September 3, 2021 requesting the Court to enter a final judgment 2

  pursuant to Rule 58 of the Federal Rules of Civil Procedure reversing the decision and remanding

  this case to the Commissioner. (DE 21).

         Sentence Four of 42 U.S.C. § 405(g) authorizes a district court to “enter, upon the pleadings

  and transcript of the record, a judgment affirming, modifying, or reversing the decision of the

  Commissioner of Security, with or without remanding the cause for a rehearing.” 42 U.S.C.

  § 405(g). To remand under Sentence Four of § 405(g), the Court must find that “the decision is

  not supported by substantial evidence, or that the Commissioner [or the Administrative Law Judge]

  incorrectly applied the law relevant to the disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092

  (11th Cir. 1996). Here, reversal and remand are necessary because Defendant concedes that

  reconsideration is required. (DE 21).

         Accordingly, it is hereby

         ORDERED AND ADJUDGED as follows:

         1.   The Motion (DE 21) is GRANTED;

         2. The decision of the Commissioner is REVERSED and REMANDED for further

              proceedings under 42 U.S.C. § 405(g) as follows:

                 a. On remand, an administrative law judge (“ALJ”) will further evaluate the case

                     and issue a new administrative decision.

                 b. Specifically, on remand, the ALJ will give further consideration to the opinion

                     evidence of record, give further consideration to Plaintiff’s maximum residual

                     functional capacity, and, if warranted, obtain supplemental evidence from a


  2
   “[I]t is preferable that [a final] judgment be entered separately.” Baez v. Comm'r of Soc. Sec.,
  760 F. App'x 851, 855 (11th Cir. 2019).
                                                   2
Case 0:20-cv-62495-JMS Document 22 Entered on FLSD Docket 09/07/2021 Page 3 of 3




                     vocational expert to clarify the effect of the assessed limitations on Plaintiff’s

                     occupational base;

         3. The CLERK is directed to CLOSE this case;

         4. All pending motions are DENIED as MOOT; and

         5. The Court will separately enter a Final Judgment.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 6th day of September 2021.




  Copies provided to counsel of record via CM/EFT.




                                                     3
